Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 1 of 13




                             United States District Court
                                       for the
                             Southern District of Florida

    Federal Trade Commission, Plaintiff )
                                        )
    v.                                  )
                                          Civil Action No. 14-60166-Civ-Scola
                                        )
    Acquinity Interactive, LLC, and     )
    others, Defendants                  )

                          Amended Preliminary Injunction
           This matter is before the Court upon the Contempt Defendants’
   unopposed motion to modify preliminary injunction. The Court has reviewed
   the Contempt Defendants’ motion, and grants the relief sought. (ECF No. 176.)
   The Court modifies the preliminary injunction (ECF No. 175) previously
   entered, as set forth below.
                                         Background
           On October 16, 2014, the Court entered a Stipulated Order for
   Permanent Injunction and Other Equitable Relief as to Defendants Burton Katz
   and Jonathan Smyth (the “2014 Order”). The 2014 Order resolved the case filed
   by the Federal Trade Commission (“FTC”) as to Defendant Burton Katz. The
   2014 Order provided that Katz, along with his “officers, agents, servants, and
   employees, and all other persons in active concert or participation with any of
   them, who receive actual notice of this Order, whether acting directly or
   indirectly,” in “connection with the advertising, marketing, promotion, offering
   for sale, sale, or distribution of any product or service,” are “permanently
   restrained and enjoined from making, or assisting others in making, expressly
   or by implication, any false or misleading material misrepresentation. (ECF No.
   132, at 3.)
           In December 2019, the FTC filed a separate complaint against the
   Contempt Defendants and others, alleging their deceptive websites violated
   Section 5 of the FTC Act. The case is styled FTC v. On Point Global LLC, et al.,
   19-25046-Civ (S.D. Fla.) (the “On Point Matter”). In the On Point Matter, the FTC
   concurrently sought a temporary restraining order, including an asset freeze.
   The Court granted the FTC’s request for a temporary restraining order on
   December 13, 2019, freezing the Contempt Defendants’ assets. The FTC noted
   in its initial filings in the On Point Matter that the complaint in FTC v. On Point
   Global was related to this matter, that the FTC intended to file a motion for
   contempt in this matter, and that the factual and legal issues in the two cases
   overlapped. (On Point Matter, ECF No. 5.)
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 2 of 13




          On January 14, 2020, following a two-day evidentiary hearing on the
   FTC’s motion for a Preliminary Injunction in the On Point Matter, the Court
   entered a Preliminary Injunction, which continued the freeze on the Contempt
   Defendants’ assets.
          In February 2020, the FTC moved for an order to show cause why Burton
   Katz and the Corporate Contempt Defendants should not be held in contempt
   for their violations of the 2014 Order (the “First Contempt Motion”), seeking
   civil contempt compensatory remedies for those violations. In April 2021, the
   FTC moved for an order to show cause why Robert Zangrillo, Brent Levison,
   and Elisha Rothman should not be held in contempt for their violations of the
   2014 Order (the “Second Contempt Motion”), which sought the same civil
   contempt compensatory remedies against those defendants. With the April
   2021, motion, the FTC filed a motion for a temporary restraining order freezing
   the Contempt Defendants’ Assets (the “TRO Motion”).

                                        Findings of Fact
         The Court, having considered the TRO Motion, First Contempt Motion,
   Second Contempt Motion, declarations, exhibits, and the memorandum of
   points and authorities filed in support thereof 1; having heard testimony and
   reviewed evidence concerning the business practices of the Contempt
   Defendants during the two-day preliminary injunction hearing in the On Point
   Matter; and being otherwise fully advised, finds that:
      A. The Court has jurisdiction over this matter for all purposes as provided
   in Section XI (Retention of Jurisdiction) of the 2014 Order.
      B. The 2014 Order is lawful, valid, and unambiguous.
      C. There is good cause to believe the Contempt Defendants has actual
   notice of the 2014 Order and the ability to comply with it.
      D. There is good cause to believe that the Contempt Defendants have
   engaged in acts or practices that violate Section II of the 2014 Order, and that
   the Plaintiff is therefore likely to prevail on the merits of this action. As the
   Court previously ruled on January 14, 2020, following a two-day evidentiary
   hearing during which the Contempt Defendants were represented by counsel,
   the Plaintiff demonstrated by the records of undercover purchases; consumer
   complaints and declarations; expert testing; corporate, banking, and payment
   processing records; and additional documents filed by the FTC, the FTC has
   established a likelihood of success in showing that Contempt Defendants, with

   1“At the preliminary injunction stage, a district court may rely on affidavits and hearsay
   materials which would not be admissible evidence for a permanent injunction, if the evidence is
   appropriate given the character and objectives of the injunctive proceeding.” Levi Strauss and
   Co. b. Sunrise Intern. Trading, 51 F.3d 982 (11th Cir. 1995).
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 3 of 13




   knowledge of the 2014 Order, have made, or assisted others in making,
   expressly by implication, false or misleading material representations. The
   Contempt Defendants deceived consumers by misrepresenting the services they
   offer, thus inducing consumers to pay money or divulge personal information
   under false pretenses. The Court need not, as a matter of law, depend on a
   consumer survey to prove that the websites had a tendency to deceive. FTC v.
   Brown & Williamson Tobacco Corp., 778 F.2d 35, 40-41 (D.C. Cir. 1985)
   (“Evidence of consumer reaction usually takes the form of market research or
   consumer surveys, but a trial court may accord other forms of evidence
   substantial weight if that evidence appears reliable.”). Although the consumer
   surveys presented in this case by the FTC had some minor flaws, the results
   clearly show that consumers were misled by the websites. And, thus
   independent evidence is unnecessary in this case. The Court finds that the
   websites were patently misleading. The websites were cleverly designed so that
   even though disclosures appeared on many or most of the pages, consumers’
   attention would be drawn to links and language in larger, more colorful font
   that directed them to the service they were seeking (such as renewing a driver’s
   license) and most consumers would likely ignore the disclosures written in
   relatively smaller and pale-colored font. And, if a consumer did read the
   disclosures, they would learn they could purchase a guide and would also
   learn that the site is a privately-owned company selling guides that can be
   obtained for free elsewhere on governmental sites. But, most importantly, they
   were not clearly informed that they could not obtain the government service
   they were misled to believe was available to them.
       E. There is good cause to believe that immediate and irreparable damage to
   the Court’s ability to grant effective full compensatory contempt relief will occur
   from the sale, transfer, destruction or other disposition or concealment by
   Contempt Defendants of their assets or records, unless Contempt Defendants
   are immediately restrained and enjoined by order of this Court.
       F. There is good cause to believe that a reasonable approximation of the
   total consumer loss caused by the Contempt Defendants’ violation of the 2014
   Order, which represents the full compensatory relief, equals $104,723,274.62.
       G. Good cause exists for freezing the Contempt Defendants’ Assets.
       H. Weighing the equities and considering the Plaintiff’s likelihood of ultimate
   success on the merits, a preliminary injunction with an asset freeze is in the
   public interest.
       I. This Court has authority to issue this Order pursuant to its own
   inherent authority, see United States v. United Mine Workers of America, 300
   U.S. 258, 290, 301 (1947), and the All Writs Act, 28 U.S.C. § 1651.
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 4 of 13




       J. No security is required of any agency of the United States for Issuance of
   a t preliminary injunction. Fed. R. Civ. P. 65(c).

                                         Definitions
          For the purposes of this Order, the following definitions shall apply:
       A. Asset” means any legal or equitable interest in, right to, or claim to, any
   property, where located and by whomever held.
       B. “Corporate Contempt Defendant” means On Point Global LLC; On
   Point Employment LLC; On Point Guides LLC f/k/a Rogue Media Services LLC;
   DG DMV LLC; Waltham Technologies LLC; Cambridge Media Series LLC f/k/a
   License America Media Series LLC; Issue Based Media LLC; Dragon Global
   LLC; Dragon Global Management LLC; Dragon Global Holdings LLC; Direct
   Market LLC; Bronco Family Holdings LP a/k/a Bronco Holdings Family LP; and
   each of their subsidiaries, affiliates, successors, and assigns.
       C. “Contempt Defendant(s)” means the Corporate Contempt Defendants
   and Individual Contempt Defendants, individually, collectively, or in any
   combination.
       D. “Document” is synonymous in meaning and equal in scope to the usage
   of “document” and “electronically stored information” in Federal Rule of Civil
   Procedure 34(a), and includes writings, drawings, graphs, charts, photographs,
   sound and video recordings, images, Internet sites, web pages, websites,
   electronic correspondence, including e-mail and instant messages, contracts,
   accounting data, advertisements, FTP Logs, Server Access Logs, books, written
   or printed records, handwritten notes, telephone logs, telephone scripts, receipt
   books, ledgers, personal and business canceled checks and check registers,
   bank statements, appointment books, computer records, customer or sales
   databases and any other electronically stored information, including
   Documents located on remote servers or cloud computing systems, and other
   data or data compilations from which information can be obtained directly or, if
   necessary, after translation into a reasonably usable form. A draft or non-
   identical copy is a separate document within the meaning of the term.
       E. “Electronic Data Host” means any person or entity in the business of
   storing, hosting, or otherwise maintaining electronically stored information.
   This includes, but is not limited to, any entity hosting a website or server, and
   any entity providing “cloud based” electronic storage.
       F. “Individual Contempt Defendant(s)” means Burton Katz, Brent
   Levison, and Elisha Rothman, individually, collectively, or in any combination.
       G. “Receiver” means Melanie Damian, as the Receiver in the On Point
   Matter, and any deputy receivers she names.
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 5 of 13




                                           Order
                                     I.   Asset Freeze
          It is further ordered that the Contempt Defendants and their officers,
   agents, employees, and attorneys, and all other persons in active concert or
   participation with any of them, who received actual notice of this Order,
   whether acting directly or indirectly, are hereby preliminarily restrained and
   enjoined from:
       A. Transferring, liquidating, converting, encumbering, pledging, loaning,
   selling, concealing, dissipating, disbursing, assigning, relinquishing, spending,
   withdrawing, granting a lien or security interest or other interest in, or
   otherwise disposing of any Assets that are:
              1. owned or controlled, directly or indirectly, by any Contempt
                 Defendant;
              2. held, in part or in whole, for the benefit of any Contempt
                 Defendant; or
              3. owned or controlled by, in the actual or constructive possession of,
                 or otherwise held for the benefit of, any corporation, partnership,
                 asset protection trust, or other entity that is directly or indirectly
                 owned, managed or controlled by any Contempt Defendant.
       B. Opening or causing to be opened any safe deposit boxes, commercial
    mail boxes, or storage facilities titled in the name of any Contempt Defendant
    or subject to access by any Contempt Defendant, except as necessary to
    comply with written requests from the Receiver acting pursuant to its
    authority in the On Point Matter;
       C. Incurring charges or cash advances on any credit, debit, or ATM card
    issued in the name, individually or jointly, of any Corporate Contempt
    Defendant or any corporation, partnership, or other entity directly or indirectly
    owned, managed, or controlled by any Contempt Defendant or of which any
    Contempt Defendant is an officer, director, member, or manager. This includes
    any corporate bankcard or corporate credit card account for which any
    Contempt Defendant is, or was on the date that this Order was signed, an
    authorized signor; and
       D. Cashing any checks or depositing any money orders or cash received
    from consumers, clients, or customers of any Contempt Defendant.
          The Assets affected by this Section shall include: (1) all Assets of
    Contempt Defendants as of December 13, 2019; and (2) Assets obtained by
    Contempt Defendants after December 13, 2019, if those Assets are derived
    from any activity that is the subject of or that is prohibited by this Order. This
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 6 of 13




    Section does not prohibit any transfers to the Receiver or repatriation of
    foreign Assets specifically required by this order.

                 II.   Duties of Asset Holders and Other Third Parties
          It is further ordered that any financial or brokerage institution,
   Electronic Data Host, credit card processor, payment processor, merchant
   bank, acquiring bank, independent sales organization, third party processor,
   payment gateway, insurance company, business entity, or person who receives
   actual notice of this Order (by service or otherwise) that:
          (a) has held, controlled, or maintained custody, through an account or
   otherwise, of any Document on behalf of any Contempt Defendant or any Asset
   that has been owned or controlled, directly or indirectly, by any Contempt
   Defendant; held, in part or in whole, for the benefit of any Contempt
   Defendant; in the actual or constructive possession of any Contempt
   Defendant; or owned or controlled by, in the actual or constructive possession
   of, or otherwise held for the benefit of, any corporation, partnership, asset
   protection trust, or other entity that is directly or indirectly owned, managed or
   controlled by any Contempt Defendant;
          (b) has held, controlled, or maintained custody, through an account or
   otherwise, of any Document or Asset associated with credits, debits, or charges
   made on behalf of any Contempt Defendant, including reserve funds held by
   payment processors, credit card processors, merchant banks, acquiring banks,
   independent sales organizations, third party processors, payment gateways,
   insurance companies, or other entities; or
          (c) has extended credit to any Contempt Defendant, including through a
   credit card, shall:
       A. Hold, preserve, and retain within its control and prohibit the withdrawal,
   removal, alteration, assignment, transfer, pledge, encumbrance, disbursement,
   dissipation, relinquishment, conversion, sale, or other disposal of any such
   Document or Asset, as well as all Documents or other property related to such
   Assets, except by further order of this Court; provided, however, that this
   provision does not prohibit an Individual Contempt Defendant from incurring
   charges on a personal credit card established prior to entry of this Order, up to
   the pre-existing credit limit;
       B. Deny any person, except the Receiver, access to any safe deposit box,
   commercial mail box, or storage facility that is titled in the name of any
   Contempt Defendant, either individually or jointly, or otherwise subject to
   access by any Contempt Defendant;
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 7 of 13




      C. Provide Plaintiff’s counsel and the Receiver, within three (3) days of
   receiving a copy of this Order, a sworn statement setting forth, for each Asset
   or account covered by this Section:
              1. The identification number of each such account or Asset;
              2. The balance of each such account, or a description of the nature
                 and value of each such Asset as of the close of business on the day
                 on which this Order is served, and, if the account or other Asset
                 has been closed or removed, the date closed or removed, the total
                 funds removed in order to close the account, and the name of the
                 person or entity to whom such account or other Asset was
                 remitted; and
              3. The identification of any safe deposit box, commercial mail box, or
                 storage facility that is either titled in the name, individually or
                 jointly, of any Contempt Defendant, or is otherwise subject to
                 access by any Contempt Defendant.
      D. Upon the request of Plaintiff’s counsel or the Receiver, promptly provide
   Plaintiff’s counsel and the Receiver with copies of all records or other
   Documents pertaining to any account covered by this Section or Asset,
   including originals or copies of account applications, account statements,
   signature cards, checks, drafts, deposit tickets, transfers to and from the
   accounts, wire transfers and wire transfer instructions, all other debit and
   credit instruments or slips, currency transaction reports, 1099 forms, and all
   logs and records pertaining to safe deposit boxes, commercial mail boxes, and
   storage facilities.
          Provided, however, that this Section does not prohibit any transfers to
   the Receiver or repatriation of foreign Assets specifically required by this Order.

                          III.   Foreign Asset Repatriation
          It is further ordered that within five (5) days following the service of this
   Order, each Contempt Defendant shall:
       A. To the extent not already completed, provide Plaintiff’s counsel and the
   Receiver with a full accounting, verified under oath and accurate as of the date
   of this Order, of all Assets, Documents, and accounts outside of the United
   States which are: (1) titled in the name, individually or jointly, of any Contempt
   Defendant; (2) held by any person or entity for the benefit of any Contempt
   Defendant or for the benefit of any corporation, partnership, asset protection
   trust, or other entity that is directly or indirectly owned, managed or controlled
   by any Defendant; or (3) under the direct or indirect control, whether jointly or
   singly, of any Defendant;
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 8 of 13




       B. To the extent not already completed, take all steps necessary to provide
   Plaintiff’s counsel and Receiver access to all Documents and records that may
   be held by third parties located outside of the territorial United States of
   America, including signing the Consent to Release of Financial Records
   appended to this Order as Attachment A;
       C. Transfer to the territory of the United States all Documents and Assets
   located in foreign countries which are: (1) titled in the name, individually or
   jointly, of any Contempt Defendant; (2) held by any person or entity for the
   benefit of any Contempt Defendant or for the benefit of any corporation,
   partnership, asset protection trust, or other entity that is directly or indirectly
   owned, managed, or controlled by any Contempt Defendant; or (3) under the
   direct or indirect control, whether jointly or singly, of any Contempt Defendant;
   and
       D. The same business day as any repatriation, (1) notify the Receiver and
   counsel for Plaintiff of the name and location of the financial institution or
   other entity that is the recipient of such Documents or Assets; and (2) serve
   this Order on any such financial institution or other entity.

                     IV.    Non-Interference With Repatriation
          It is further ordered that Contempt Defendants, Contempt Defendants’
   officers, agents, employees, and attorneys, and all other persons in active
   concert or participation with any of them, who receive actual notice of this
   Order, whether acting directly or indirectly, are hereby preliminarily restrained
   and enjoined from taking any action, directly or indirectly, which may result in
   the encumbrance or dissipation of foreign Assets, or in the hindrance of the
   repatriation required by this Order, including, but not limited to:
       A. Sending any communication or engaging in any other act, directly or
   indirectly, that results in a determination by a foreign trustee or other entity
   that a “duress” event has occurred under the terms of a foreign trust
   agreement until such time that all Contempt Defendants’ Assets have been
   fully repatriated pursuant to this Order; or
       B. Notifying any trustee, protector or other agent of any foreign trust or
   other related entities of either the existence of this Order, or of the fact that
   repatriation is required pursuant to a court order, until such time that all
   Contempt Defendants’ Assets have been fully repatriated pursuant to this
   Order.
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 9 of 13




                           V.     Consumer Credit Reports
          It is further ordered that Plaintiff may obtain credit reports concerning
   any Contempt Defendants pursuant to Section 604(a)(1) of the Fair Credit
   Reporting Act, 15 U.S.C. 12 1681b(a)(1), and that, upon written request, any
   credit reporting agency from which such reports are requested shall provide
   them to Plaintiff.

                           VI.     Preservation of Records
          It is further ordered that Contempt Defendants, Contempt Defendants’
   officers, agents, employees, and attorneys, and all other persons in active
   concert or participation with any of them, who receive actual notice of this
   Order, whether acting directly or indirectly, are hereby preliminarily restrained
   and enjoined from:
       A. Destroying, erasing, falsifying, writing over, mutilating, concealing,
   altering, transferring, or otherwise disposing of, in any manner, directly or
   indirectly, Documents that relate to: (1) the business, business practices,
   Assets, telephone records, email account records, or business or personal
   finances of any Contempt Defendant; (2) any webpage or website operated, in
   whole or in part, on any Contempt Defendant’s or Contempt Defendants’
   behalf; (3) any electronic communications sent or received by Contempt
   Defendants; (4) the business practices or finances of entities directly or
   indirectly under the control of any Contempt Defendant; or (5) the business
   practices or finances of entities directly or indirectly under common control
   with any other Contempt Defendant; and
       B. Failing to create and maintain Documents that, in reasonable detail,
   accurately, fairly, and completely reflect Contempt Defendants’ incomes,
   disbursements, transactions, and use of Contempt Defendants’ Assets.

        VII.   Non-Interference With The Receiver’s Rights, Duties, and
                          Obligations in the On Point Matter
          It is further ordered that this Order does not affect, alter, or limit any
   right, duty, or obligation of Melanie Damian, as the Receiver in the On Point
   Matter, who was appointed as the Receiver in the preliminary injunction in the
   On Point Matter. (On Point Matter, ECF No. 126.)

                                VIII.   Stay of Actions
        It is further ordered that, except by leave of this Court, during the
   pendency of the receivership ordered herein, Contempt Defendants, Contempt
   Defendants’ officers, agents, employees, attorneys, and all other persons in
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 10 of 13




   active concert or participation with any of them, who receive actual notice of
   this Order, and their corporations, subsidiaries, divisions, or affiliates, and all
   investors, creditors, stockholders, lessors, customers and other persons
   seeking to establish or enforce any claim, right, or interest against or on behalf
   of Contempt Defendants, and all others acting for or on behalf of such persons,
   are hereby enjoined from taking action that would interfere with the exclusive
   jurisdiction of this Court over the Assets or Documents of the Contempt
   Defendants, including, but not limited to:
       A. Filing or assisting in the filing of a petition for relief under the
   Bankruptcy Code, 11 U.S.C. § 101 et seq., or of any similar insolvency
   proceeding on behalf of the Contempt Defendants;
       B. Commencing, prosecuting, or continuing a judicial, administrative, or
   other action or proceeding against the Contempt Defendants, including the
   issuance or employment of process against the Contempt Defendants, except
   that such actions may be commenced if necessary to toll any applicable statute
   of limitations; or
       C. Filing or enforcing any lien on any asset of the Corporate Contempt
   Defendants, taking or attempting to take possession, custody, or control of any
   Asset of the Corporate Contempt Defendants; or attempting to foreclose, forfeit,
   alter, or terminate any interest in any Asset of the Corporate Contempt
   Defendants, whether such acts are part of a judicial proceeding, are acts of
   self-help, or otherwise.
          Provided, however, that this Order does not stay: (1) the commencement
   or continuation of a criminal action or proceeding; (2) the commencement or
   continuation of an action or proceeding by a governmental unit to enforce such
   governmental unit’s police or regulatory power; or (3) the enforcement of a
   judgment, other than a money judgment, obtained in an action or proceeding
   by a governmental unit to enforce such governmental unit’s police or regulatory
   power.

                             IX.    Service of this Order
         It is further ordered that copies of this Order as well as the Motion for
   temporary restraining order, which the Court construed as a motion for
   preliminary injunction, and all other pleadings, Documents, and exhibits filed
   contemporaneously with that Motion, may be served by any means, including
   facsimile transmission, electronic mail or other electronic messaging, personal
   or overnight delivery, U.S. Mail or FedEx, by agents and employees of Plaintiff,
   by any law enforcement agency, or by private process server, upon any
   Contempt Defendant or any person (including any financial institution) that
   may have possession, custody or control of any Asset or Document of any
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 11 of 13




   Contempt Defendant, or that may be subject to any provision of this Order
   pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure. For purposes
   of this Section, service upon any branch, subsidiary, affiliate or office of any
   entity shall effect service upon the entire entity.

                   X.    Correspondence and Service on Plaintiff
         It is further ordered that, for the purpose of this Order, all
   correspondence and service of pleadings on Plaintiff shall be addressed to:

            Sarah Waldrop, counsel for Plaintiff Federal Trade Commission
            600 Pennsylvania Ave. NW, Mailstop CC-9528
            Washington, DC 20580
            (202) 326-3444 (tel.)
            (202) 326-3197 (fax)
            swaldrop@ftc.gov

                          XI.    Retention of Jurisdiction
        It is further ordered that this Court shall retain jurisdiction of this
   matter for all purposes.
         Done and ordered at Miami, Florida on August 18, 2021.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 12 of 13




                             Attachment A
Case 0:14-cv-60166-RNS Document 177 Entered on FLSD Docket 08/19/2021 Page 13 of 13




                       Consent to Release of Financial Records




          I, __________________________of _______________________, (City, State), do
   hereby direct any bank, saving and loan association, credit union, depository
   institution, finance company, commercial lending company, credit card
   processor, credit card processing entity, automated clearing house, network
   transaction processor, bank debit processing entity, automated clearing house,
   network transaction processor, bank debit processing entity, brokerage house,
   escrow agent, money market or mutual fund, title company, commodity trading
   company, trustee, or person that holds, controls, or maintains custody of
   assets, wherever located, that are owned or controlled by me or at which there
   is an account of any kind upon which I am authorized to draw, and its officers,
   employees, and agents, to disclose all information and deliver copies of all
   documents of every nature in its possession or control which relate to the said
   accounts to any attorney of the Federal Trade Commission, and to give
   evidence relevant thereto, in the matter of FTC v. Acquinity Interactive, LLC,
   et al., now pending in the United States District Court for the Southern
   District of Florida, and this shall be irrevocable authority for so doing.

          This direction is intended to apply to the laws of countries other than the
   United States of America which restrict or prohibit disclosure of bank or other
   financial information without the consent of the holder of the account, and
   shall be construed as consent with respect hereto, and the same shall apply to
   any of the accounts for which I may be a relevant principal.


   Dated:_______________          Signature:_____________________________

                                  Printed Name:_________________________
